Loring, J.
The first question is whether the husband, having survived the testator, took an indefeasible fee in the Brookline house together with the stable and the absolute interest in the $15,000 as in case of a gift to A. or, if he dies, to B. In such cases it is settled that the alternative gift has reference to A.’s dying during the life of the testator. For a collection of cases on that point see Burdge v. Walling, 18 Stew. 10, and Jones v. Webb, 5 Del. Ch. 132. In our opinion this gift does not admit of being construed to be the equivalent of such an alternative devise or bequest.
The second question is whether the condition here in question is a condition precedent or a condition subsequent. If the condition imposed upon the devise and bequest to the daughter’s husband is a condition precedent to the real estate and money vesting in him, neither he nor his wife takes until it is ascertained which survives the other. And in that case it is the contention of the granddaughters that the income of the bequest during the interval would pass to the daughter under the bequest to her of the residue of the personal property, and that the income of the house and stable would pass one half to the daughter and one half to them under the devise of the residue of the real estate. On the other hand, if it had been the intention of the testator in inserting this proviso to provide that the absolute devise and bequest just made to the daughter’s husband should be subject to a conditional limitation over in case he should not survive his wife (the testator’s daughter), and that in that case it should go to the daughter by way of executory devise and bequest (like the gifts over in Richardson v. Noyes, 2 Mass. 56; Brightman v. Brightman, 100 Mass. 238 ; Goodwin v. McDonald, 153 Mass. 481; Welch v. Brimmer, 169 Mass. 204), the words which should have been used to express that intention would not have differed widely from those used by the testator. The words used by the testator may well be taken to have been an awkward way of stating that to have been his intention. And interpreted in the light of the general scheme of the will and codicil we are of opinion that they should be so construed. Taking the scheme of the will and codicil as a whole, it is evident that in making this codicil the testator intended to enrich the daughter’s husband at the expense of his wife (the testator’s daughter), but *482not to benefit the grandchildren. He forgave the husband all his debts (those debts otherwise would have gone to the daughter under the gift to her of the residue of the personal property); he took away from his daughter and gave to her husband the Brookline house and stable (specifically devised to her) and $15,000 (which otherwise would have passed to her under the bequest of the residue of the personal property). Apart from the bequest to his own heirs of the share of one of the eight nieces in case that niece predeceased him, the testator did not benefit anybody but his daughter’s husband by making the codicil. So far as the Brookline estate and the $15,000 were concerned, it seems to have been the testator’s intention that the husband should have them in preference to his wife, and that subject to that preference they should go to the wife and no one else.
The house and stable are now vested in the husband and he is entitled to receive the $15,000 from the executor. It is settled, that in a case like the present the first taker is entitled to receive the money without giving security unless there is danger that it will not be forthcoming if the contingency occurs, and unless security is asked for on that ground. Homer v. Shelton, 2 Met. 194. Fiske v. Cobb, 6 Gray, 144. Bradlee v. Appleton, 16 Gray, 575. Schmaunz v. Goss, 132 Mass. 141. Hooper v. Bradbury, 133 Mass. 303. Thissell v. Schillinger, 186 Mass. 180.

Decree accordingly.